 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDBlue Star Knitting,Inc.andUnited Textile Workersof America, Local No. 667, AFL-CIO. Case 30-CA-2652FINDINGS AND CONCLUSIONSI.BUSINESS OF RESPONDENT;LABOR ORGANIZATIONINVOLVEDJanuary 28, 1975DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPEN$LLOOn October 9, 1974, Administrative Law JudgeSamuel M. Singer issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and General Counselfiled a memorandum in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent,Blue StarKnitting,Inc.,Milwaukee,Wisconsin, its officers,agents,successors,and assigns, shall take the action set forthin the said recommended Order.IIn the absenceof exceptions,Member Jenkins adopts,pro forma,theAdministrativeLaw Judge'sfindings that Respondent did not violate Sec.8(a)(,) of the Act by theremarks of its officials concerning the unionbuttons certain employees were wearing.DECISIONSAMUEL M. SINGER, Administrative Law Judge: Thiscase washeard beforeme in Milwaukee, Wisconsin, onvarious dates between July 16 and 26,pursuant to a chargefiledMarch 11 resulting in complaint issued May 20, 1974.The complaint alleges that Respondent violated Section8(aXl) and(3) of the Act.All parties appeared and wereafforded full opportunity to be heard,to examine andcross-examine witnesses,and otherwise present evidence.Briefs were received from General Counsel and Respond-ent.Upon the entire record and my observation of thetestimonialdemeanor of the witnesses, I make thefollowing:Respondent,a Wisconsin corporation,manufactures knitgoods at its plant in Milwaukee,Wisconsin,the facilityhere involved,at andfrom whichitannually sells anddelivers to purchasers in other Statesproductsvalued inexcessof$50,000.Ifindthat at all material timesRespondent has been and is an employer engaged incommerce within the meaningof the Act.ChargingParty (Union)isa labor organization withinthe meaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA.Issues1.Whether Respondent restrained, coerced, or inter-fered with its employees, in violation of Section 8(aXl) oftheAct,through threats, interrogations,and requests togive union buttons to supervisors.2.Whether Respondent violated Section 8(a)(3) and (1)of the Act by discriminatorilyissuing warningand 3-daylayoff notices to employees Dixon and Griffin.3.Whether Respondent violated Section 8(aX3) and (1)of the Act by discriminatorilydischargingand refusing toreinstate employee Duncan.4.Whether Respondent violated Section 8(a)(3) and (1)of the Act by discriminatoryactions resulting in theconstructive discharge of Dixon.B.Background1.Respondent's operationsRespondent's basicoperationsconsistof cutting,sewing,and packaging infants wear.The Company employs 100 or110 employees, of whom the great bulk (about 70) aresewers and the remainderpackers, cutters, and shippers. Itschief executives are John Fried (president), Donald Howell(productionand personnel manager), and Harold Winston(plantmanager).PatriciaKraemer issupervisor of thesewing departmentand Ruth Merrill of the packing andfolding department.2.TheorganizationalcampaignDissatisfiedwith working conditions, Mary Duncan, asewing departmentemployee, contactedMilwaukee'sAFL-CIO office in October 19731 and asked it to send arepresentativeto her home. On November 19, UnionRepresentative Boehmvisited Duncan and discussed withher organizationof the plant, includingthe procedure forobtaining signed authorizationcards and petitioning for anelection.Duncan thereaftersigned up employees-witness-ing as many as61 signed cards.She turnedthe cards overto Boehm.Boehm heldperiodicmeetingswith employees in abuildingand hotel nearthe plant-four between DecemberIAll datesrefer to October 1973-May 1974unless otherwise indicated.216 NLRB No. 8 BLUE STAR KNITTING,INC.31313 and the February 27 Board election presently described.An employee organizing committee held five additionalmeetings during this period-three in Duncan's home.Boehm first visited the plant in the week beginningDecember 17 to pick up signed cards from Duncan on thesidewalk in front of the plant.On January 3, the Union filed a petition for an electionamong Respondent's production and maintenance employ-ees.By a Stipulation for Certification Upon ConsentElection,approved by the Regional Director on January28, the Board election was scheduled for February 27.BeginningwithFebruary 18, the Union mailed itsliterature to the homes of employees.On or about the samedate it distributed union buttons and bumper stickers.Respondent admittedly opposed the organizational driveand so informed its employees in letters and literature readthem by Company President Fried and distributed bysupervisors.2As it told its employees in one letter, "We areagainstthis union or any other union that might try tospeak for you because we don'tneed outsiders to make alot of promises . . . ." The basic theme of the literaturewas that Respondent has "always attempted to treat [theemployees]fairly," stressing absence of any layoffs in thepast 20 years; that it is not in the employees'interest to jointhe Union-citing out-of-pocket costs(dues,assessments,and fines),loss of earnings,and unemployment benefits instrikes; that it is the Company's legal right to resist andrejectunion bargaining demands; that the employeeswould be deprived of access to management in the eventthe Union came in;and that they would be handicapped inprocessing grievances through the Union rather thandirectly throughmanagement.After adverting to the"possibility" that the Union may call a "disruptive strikeover matters which may be unimportant to [the employees]but vital to them [the Union]as a matter of principle,"Respondent's February 15 letter states:...All of you should know that the same Unionwhich is trying to win your vote right now took theemployees of Diana Manufacturing Company in GreenBay out on a two-week strike in November of 1973which deprived the employees of a paycheck for twoweeks.If the Union decides to strike over one of its demands,just think of the consequences to you ... .4.The Company will have the right to dischargeyou permanently and give your job to someone else.5.The Company will not be obligated to give youyour job backwhen the strike ends.2The first company letter was dated January 23 and the last February 27(date of the election).3Based on the credited testimony of Duncan,an essentially crediblewitness.Kraemer admitted having a conversation with Duncan on January28, although she also appeared uncertain as to when it took place. Shedenied telling Duncan anything about a union being"a waste of time" and"moving the plant South"-insisting that she only asked if Duncan "knewwhere the (Union)meetings were being held" because her daughter, amember of the unit,"wanted to know."Kraemer impressed me as having apoor recollection.Thus,she could not recall whether Duncan in the sameRespondent in its literature also stressed the employees'ability to express their free choice in the upcoming secretelection,urged them to vote"no," and acknowledged thatit "would be required to bargain"with the Union if it wona majority.During the campaign Company President Fried met withhis supervisors and managers to discuss the progress of thedrive and its possible outcome.According to Fried, "wetried to get an indication"how the employees would voteby "guessing."According to Supervisor Merrill,"[t]heyjustwent down the list of names,"marking whichemployees were for or against the Union. Fried conductedmeetings with employees in all departments after eachcompany letter distribution,inviting questions and visits tohis office if they had any "problems."The Union won the election on February 27 by a 56 to31 vote,with 5 votes challenged,and was certified ascollective-bargaining representativeonMarch 7. Theparties thereafter held four bargaining sessions betweenMay 20 and June 26, but as of the time of the hearing herehave reached no agreement.C.Interference,Restraint,and CoercionThe complaint alleges that Respondent restrained,coerced,and interferedwith its employees in theirorganizational rights through management and supervisoryemployees.Respondent denies the allegations and, in someinstances, contends that the claimed conduct,even ifestablished,does not constitute a violation.1.The evidencea.Employee Duncan testified that around January 28,her supervisor (Kraemer) went to her machine and askedwhat she thought of the Union. When she answered that aunion "would be nice," Kraemer said that "a union wasn'tanything but a waste of money." Duncan countered that ifa union came in the employees "wouldn't be pushedaround" and start at $1.60 an hour. Kraemer said thatCompany President Fried told her that if a union got in he"would move the plant South." 3b.On December 14, Supervisor Kraemer told Eubanks(who worked in her department) that she knew Eubankshad not worked overtime on the previous day (December13) because she went to "the meeting." When Eubanksasked, "what meeting," Kraemer replied, "don't be adummy" and walked away. The Union held its firstmeetingon December 13.c.On or around February 22, Kraemer broughtEubanks to the office to see Production Manager Howellabout an absence. Howell opened the conversation byalluding to the union button she was wearing and sayingconversation had also saidthat she alreadyhad talkedto her daughterabout going to the meeting,although in her prehearingaffidavitKraemersworethatDuncan had said that.Thereis also inconsistency between hertestimony and prehearing affidavit. Whereas in her affidavit she assertedthat she could not remember"if anythingelse was said," at the hearing sherecalledDuncan also asking her about taking time off to take tests at ahospital-a matter thesubject ofextensive litigation here(infra,sec.E).According to Kraemer,she "assumed"that Duncan was involved in theUnion. 314DECISIONSOF NATIONALLABOR RELATIONS BOARDthatneitherhe nor Kraemer expected this of "anoldtimer," adding that they had expected her "to talk theUnion down and not up." Howell asked whether shepreferred bringing her problems "to some outsider" ratherthan to him or Kraemer. Eubanks replied that "wearing the[Union] pin didn't mean [she] was for or against theUnion." Howell or Kraemer then reminded her that theCompany had been "lenient" to her by permitting her totake time off to take care of "quite a bit of sickness" amongher nine children. Kraemer also said that if the plant shutdown, she "would be out of work . . . completely ...[a]nd would [she] want that."d.Prior to the February 27 election, SupervisorKraemer told Eubanks on several occasions-"each time"she passed out Respondent's antiunion letters(supra,sec.B., 2)-to "make sure that you vote no. You don't want theplant shut down." Kraemer also said that "lots of othercompanies are sending their work to Mexico, and . . . ifBlue Star had to do this, well, the Company would be shutdown."e.Two or three days before the election, Kraemerasked her fellow supervisor, Merrill (a "good friend" ofEubanks), in Eubanks' presence, whether she (Merrill) had"talked to this dummy [Eubanks] about the Union."Merrill said, "No. Her mind is made up, so there's no use."f.Also prior to the election, Kraemer and ProductionManager Howell repeatedly talked to Eubanks about the"silly button" she was wearing. One day, when she beganwearing the larger of the two union buttons distributed toemployees, Howell smilingly remarked, "thing are gettingbigger . . . . Keep going." 4g.Shortly before the February 27 election, CompanyPresident Fried conversed with three employees concern-ing the union buttons they were wearing.5 To WyonaDixon he said that his "children [were] collecting all kindsof buttons and . . . would [she] give him a button"; Dixonreplied,"Ididn't give anyone a button." Turning toCampbell nearby, Fried "jokingly" asked her for one,commenting that he felt "discriminated against." Onanother occasion he said to Jackie Griffin that he "liked"the button, that it "looked nice with what [she] waswearing," and that "could [she] get him one." According toGriffin, when she failed to respond, Fried "just smiled andwalked away" and she, too, smiled. Dixon admitted thatafter her conversation with Fried she and others continued4The findingsin above parsb-f. arebased on the creditedtestimony ofEubanks, a rather simple and unsophisticatedemployee who,although attimes confused,strove to give an account of the events as she best recalledthemWhile Kraemer and Howell denied the great bulk of remarksattributed to them,both admitted that they had expressed "surprise" atseeing Eubanks wear a union button;that Eubanks had assured them that"the button doesn'tmean anything";and that there was a discussion of pastcompany leniency toward employees.Kraemer admitted that on oneoccasion,after refemng to attendance problems in the plant, she toldEubanks, "wehaven't said much of anything whenthe girls have been off,anddidn'tshe [EubanksIrealizethat if a Unioncame in,that wepossibly couldn'tbe as lenient then,as we are now."And althoughdenyingon direct examination that she hadever told anyone "at any time duringthe Unioncampaign about theCompanysending workdown toMexico,"Kraemer admitted on cross-examination telling an unidentified employeeafter acompanymeeting with employees(supra,secB.,2) that theCompany "has alwaysgone out oftheir wayto see that the girls always hadwork . .not like some other companies that send theirwork to Mexico tohave it done[there l."SAs alreadynoted(sec. B.,2), on February18 the Union distributedto wear their buttons up to the election.6h.Also just prior to theelection,SupervisorMerrillasked two employees for union buttons. To Griffin she saidthat she "liked [her] button, and could [she] get her acouple," explaining that she "had some grandchildren .. .[and] wanted to give themsome";Griffin did not replyand walked away. To Campbell, who was also wearing abutton,Merrillsaidthat she had grandchildren and "told"her to bring "some" buttons for them; Campbell answeredthat she "didn't have any and to ask" othergirls, includingDixon. Merrill further asked Campbell "how did [she] feelabout the Union," adding she knew Campbell "waspassing out literature." T2.Conclusionsa.Respondent interfered with, restrained, and coerceditsemployeesin the exerciseof their self-organizationalrights, in violation of Section 8(a)(1) of the Act, by andthrough Supervisor Kraemer, by the following conduct: (1)Kraemer'sJanuary 28 questioning of Duncan as to whatshe thought of the Union and her statement to Duncanthat Company President Fried had said he "would movethe plant South" if a union came in; (2) her December 14statementto Eubanks that she knew she had attended aunion meetingon the previousevening, thereby conveyingthe impression that her union activity was under surveil-lance; (3) Kraemer's February 22 statement to Eubanks inProduction Manager Howell's office, after an allusion tothe union button shewas wearingand a reminder of pastcompany lenience in allowing her leave, that if the plantshut down, she "would be out of work ... completely";and (4) her repeatedstatementsto Eubanks prior to theelection to "vote no" so as to avoid a plant shutdown, andher allusion to other companies sending out work toMexico-implying that,incaseof a union victory,Respondent could do likewise.b.Respondent also violated Section 8(a)(1) of the Actby Supervisor Merrill's inquiry to employee Campbell priorto theelection,how she felt about the Union and heraccompanyingstatementthat she knew Campbell hadbeen passing out literature. Absent any explanation, thatstatementcould reasonably lead Campbell to believe thather union activitieswereunder surveillance.buttons to members. Buttons were openlydisplayed by employees forseveral days prior to the February 27election.aThe abovefindings are based on the composite testimonyof Dixon,Campbell, Griffin, and Fried-to the extent credited.Although on directexaminationDixon testifiedthat she had two separate conversations withFried (allegedlyon February26 and then the "followingday" when she"was wearing a larger button"), on cross-examinationshe conceded that shehad onlyone. I credit Fried's testimony that hehad only one conversationwith DixonrTheforegoing findings are based on the creditedtestimony ofCampbell and Griffin.Merrill conceded askingCampbell for buttons forher two grandchildren,but denied making a like request ofGriffin. She alsodenied-but only ingeneral terms-asking "anyone whatthey thoughtabout theUnion," without specificallyalluding to the statementsattributedto her by Campbell-including the statement that she knewCampbell hadbeen passing out literature. As between Merrill on the one hand andCampbell andGriffin onthe other,Iprefer to credit thelatter.However, IcreditMerrill's testimony that in requestingCampbell for the buttons shedid not"order"her to get them.Campbell herself admitted thatMerrill only"said itlike it wasanorder." BLUE STAR KNITTING, INC.315c.Respondentfurther violatedSection8(a)(1) of theAct bytelling its employees in itsFebruary15 letter that, inthe eventtheyengaged in a strike, the Company "will havethe right to dischargeyou permanently," "giveyour job tosomeone else,"and "will not be obligatedto give you yourjob back when the strike ends." Contraryto Respondent'scontention(br. pp. 20-23),statements of such nature tendto coerce employees in the exerciseof their rights toorganize,even though couched only in language ofprobability.SeeN.L.R.B. v.W. C. Nabors, d/b/a W. C.NaborsCompany,196F.2d 272, 276 (C.A. 5).8 Theminatory message is well understood evenin mild form,particularlywhere,in the same campaign,one of thesupervisors(heading the departmentwith the great bulk ofemployees)makes repeated threats ofoutright reprisal.Applicablehere is the following languageof the SixthCircuit inDayton Food Fair Stores, Inc. v. N.L.R.B.,399F.2d 153, 154-155 (1968), wherethe Company distributeda similar leaflet stating that in the event of an economicstrike,"everyemployee who leaveshis or her job can befired at once and permanently replaced":Whileit is clear that an employermay permanentlyreplace economic strikers,he may not fire astrikingemployee unless a permanent replacement has beenemployed. [Citing cases.] Following an economic strike,employees are entitled to returnto their jobs unless"legitimateand substantial businessjustifications"dictate otherwise.N.L.R.B. v. GreatDane Trailers,388U.S. 26, 34 . . . . Theclear importof the company'sletter isthat if employees participated in a strike theirjobs would be automaticallyterminated.d.Respondent did not violate Section 8(a)(l) of the Actby the remarks of its officials(Fried,Kraemer,and Merrill)concerning the union buttons they were wearing.It is clearthat these remarks were made either in banter as whenFried"jokingly" asked Campbell for a button because hefelt "discriminated against" (sec. C,1,g); or constitutedfriendly requests for buttons as playthings-aswhenMerrill asked Griffin and Campbell to bring buttons forher grandchildren.These requests were neither intended tobe,nor were taken by employees to be, coercive andthreatening. I so find.Iconclude that Respondent violated Section 8(a)(1) oftheAct through unlawful questioning of employeesconcerning their union sympathies,threatening them withreprisals if the plant were unionized,and conveying toemployees the impression of surveillance of union activi-ties.D.The 3-Day DisciplinaryLayoff ofDixon andGriffin1.The evidenceWyona Dixon and Jackie9 Griffin worked in the packingdepartmentunder SupervisorMerrill-Dixon as a baggerand Griffin as a folder and part-time bagger. On December18,Dixon andGriffinwere working together on thebagging machine.At lunchtime (11:30-12) they "figuredout" that their piece-rateearningsfor that morning (about5 hours) were only $8 for each and decided to talk to theirsuperiors about it. Merrill, to whom they first talked aboutchangingtheir rates, said she could not do anything aboutit and referred the women to Production Manager Howell.The two then went toHowell's office.Griffin and Dixon told Howell that they were dissatisfiedwith theirpiece ratesbecause it was already noon and "allwe hadmade was $8apiece." Howell answered that he hada luncheon engagementand would talk to them later.Dixonsaid it was"very important" that he discuss thematter,but Howell replied that he "didn't have time."Griffin and Dixon then went to see their supervisor(Merrill).Dixon told her she was "upset" because Howellrefused todiscuss thepiece rate and low earnings and wasgoinghome. Griffin said she was "sick" and was leaving.Both punched out and left.CompanyPresidentFried testified credibly that laterthat day (December 18) he met with Howell and PlantManagerWinston to discuss the unauthorized walkout ofthe two employees. "Consistent" with company policy itwas decided to give them a 3-day disciplinary layoff.Because itwas "Christmas time," the layoff was to be"split" (i.e., not a 3-day consecutive layoff)so asto enableeach to receive the customary holiday pay. 10When Griffin and Dixon reported to work the nextmorning(7 a.m., December 19), their timecards "weregone."Merrill told them to report to Howell's office, whichthey did. Howell there told them that he was going to givethem a "little vacation" because they had on the previousday "walked off withoutpermission."Both said that theyhad told Merrill that they wereleaving-Dixon becauseshe was "upset" and Griffin because she was "sick," butMerrill,who was present, denied this. Howell said theywere "still gonna get" a 3-day layoff and "writtenwarning."Each was then handed a "written notice" to theeffect that she was being suspended 3 days (December 19,20, and 27) for "leaving the Company premises withoutauthorization"; that the "purpose of the suspension is todiscourage further occurrence of such action"; and that theCompany "hope[d] that any problems which arise in thefuture can be resolved through [their] supervisor or ifnecessary the production manager."When Griffin and Dixon returned to work on Friday,December 21, Howell made a timestudy of the operations SeealsoN.L.R Bv.GisselPacking Co.,Inc, 395 U.S. 575,619 (1969);N.L. R.B.v.StantonEnterprises, Inc., d/b/a Holiday Inn of Charleston,351F.2d 261, 264 (C.A. 4, 1965).9At the hearing it was stipulated that"Jackie"be substituted for"Jacqueline"in the complaint.10According to Howell,in order to be eligiblefor the holiday pay, an,employee must have worked the day preceding the holiday (in this caseFriday, December 21, since the plant was to be shut for 2 days-Mondayand Tuesday December 24-25) and the day after the holiday (December26).As presently shown, Griffin and Dixonwerelaid off December 19-20,worked on December 21, and wereagainoff on December 27). 316DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich led to their piece-rate complaint and suspension.Howell concluded that the established rate for theoperation was "satisfactory"and so advised the employ-ees."2.ConclusionsIt iswell settled that the National Labor Relations Actprotects the right of employeesto engage in concertedactivities,includingthe right toleave theirworkconcerted-ly,where suchactivities have a reasonable relationship tothe employees'legitimate interest in their working condi-tions.See,e.g.,N.LR.B. v. Washington Aluminum Compa-ny, Inc.,370 U.S. 9 (1962);N. L R. B. v. Guernsey-Muskin-gum Electric Cooperative, Inc.,285 F.2d 8(C.A. 6 1960). Theguaranteesof the Actare in noway diminished by thecircumstancethat the employees actedon their own ratherthan througha union.(Ibid)Moreover, "Whenit is oncemadeto appear from the primary facts that the employerhas violated the expressprovisions of the Act, we may notinquire into his motives."N.LR.B. v. Industrial CottonMills,208 F.2d 87, 91 (C.A. 4), quoting fromN.LR.B. v.Hudson Motor Car Company,128 F.2d 528, 533 (C.A. 6).It is undisputedthat Griffin andDixon were protestingpiece rates-a clearly protectedconcertedactivity.UponProductionManager Howell's refusal to talk tothem abouttheir grievance the two employees decided to walk out andwalked out-one of the two (Dixon)telling their supervisor(Merrill)that she was"upset" because of Howell's refusalto talk to them. The next morning theywere reprimandedand givena 3-day disciplinary layoff for "leaving theCompanypremiseswithout authorization" and told that"any problems which arisein thefuture" should beresolved throughdiscussion with management.It is clearthatRespondent'saction constituted interference with,restraint,and coercion with the right of employees toprotesta grievancethrough aconcertedwalkout.Thereis nomerit inRespondent's contention(br. p. 32)that the walkoutwas unprotected because it was "inviolationof [a ] Company workrule" against leavingwithoutpermission.Such rulecannotbe applied toabrogatethe statutoryrightto quit workin support of agrievance.N.LR.B. v. WashingtonAluminumCompany,Inc.,370 U.S. 9 (1962). Nor isitdeterminativethat thewalkout occurred after the employeeswere "assured that[the] grievance would be reviewed" laterin the day (Resp.br. p. 33). The "wisdom or unwisdomof the men, their11The findings in this sec.concerning the events of December 18 and 19are based primarily on the mutually corroborative and credited testimony ofDixon and Griffin-especially the latter,who impressed me as essentiallysincere.Howell conceded that the basic complaint of the employees-asthey expressed it in his office at lunchtime on December 19-was that they..were not making enough money." I do not credit Merrill's testimony thatGriffin and Dixon had not informed her that they were leaving the plantafter Howell refused to talk to them.As will hereafter be shown(fn. 28),Merrill was not an entirely trustworthy witness.According to Merrill, shewas out to lunch and her "assistant"Cyra was in charge at the time the twoemployees claimed to have informed her of their intention to leave, butRespondent did not call Cyra nor produce time records to corroborateMerrill's claim.On the other hand,Ido not credit Dixon's testimony thatwhen she notified Merrill of her leaving, the latter said"okay."As willhereafter be shown,Dixon had a penchant to exaggerate and color hertestimony in order to advance her personal interest.Griffin testified that,when she notified Merrill that she was leaving,Merrill "didn't say anything"justification or lackof it"for resorting to strike action isimmaterial to the determination of their rights under theAct.12N.LR.B. v. MackayRadio& Telegraph Co.,304 U.S.333, 344. See alsoN.L.R.B. v.Washington Aluminum Co.,370 U.S. 9, 16. Even if the employees "might well haveexercised better judgment"in selecting the time and meansfor pressing their grievances"we areunable to concludethat ill judgment or lack of consideration add up toillegality."N.LR.B. v. Solo Cup Company,237 F.2d 521,526 (C.A. 8, 1956). "Under the Act, the manner in whichan employee carries on his protected activities is notsubject-save for limited exceptions not relevant here-tothewhim, wish, or authority of his employer."FarahManufacturing Company, Inc.,202 NLRB 666 (1973).For all of the foregoing reasons, I conclude that theDecember 18 walkout of Griffin and Dixon was protectedconcerted activity;and that by reprimanding and givingthem a 3-day disciplinary layoff for participating thereinRespondent interferedwith,restrained,and coercedemployees in the exercise of rights guaranteedby Section 7,thereby violating Section 8(aX I) of the Act. 13E.Discharge of Duncan1.The evidencea.Hired in February 1973, Duncan worked as a sewerunder the immediate supervision of Kraemer.ProductionManagerHowell described her as a "very good worker."Starting at $1.60 an hour,by January 1974 she averagedover $4 on piece work.She had been considered forpromotion to the position of floorlady.As already noted(sec.B,2),Duncan was the initiatorand leader of the union drive. It was she who contacted theUnionand planned the organizationaldrive with UnionRepresentative Boehm. She signed up the great bulk ofemployees and attended all union meetings-some held inher own home-and was a member oftheUnion'sorganizing committee. As also noted(sec.C,1,par. a),Duncan was the target of interrogationby Kraemer onJanuary 28 when she asked Duncan what she thought ofthe Union and quoted Company President Fried as sayingthat he "would go South" if a union got in.Although company officials and supervisors were vague,and at times evasive,on whether they knew of Duncan'sunion attitude and activities, I am fully persuadedthat theyto her.12 InWashington Aluminum,supra,the Supreme Court held the walkoutin protest of extreme cold in the plant protected, although at the very timeof the walkout the employer was in the process of repairing the defectivefurnace to bring in adequate heat.13 1 reject General Counsel's contention that Respondent's action alsoconstituted discrimination to discourage union membership in violation ofSection 8(ax3) of the Act. To begin with,the walkout was neither sponsoredby the Union nor taken in furtherance of any union objective.In any event,there is no substantial credible evidence that Respondent was aware ofDixon's and Griffin's union activities on December 19, the date of their 3-day suspension. While both wore union buttons during the drive,these werenot distributed to them until after February 18(supra,fn. 5). It was not untilafter receiving notice of the January 3 election petition that Respondentbegan to"poll" its supervisors as to who they believed were unionadherents.I credit the denials of Howell and Merrill that they were aware ofthe union sympathies of Dixon and Griffin on December 18 and 19. BLUE STAR KNITTING, INC.317did and so find. Company President Fried and ProductionManager Howell admitted that Duncan was one of theemployees discussed and identified as a Unionist incompany preelection meetings(supra,sec.B,2).Friedtestified that he was told a month before the February 27election that she was a union supporter; and admittedseeing a union leaflet on February 26 or 27 listing her as amember of the union organization committee.Howelltestified,"Ithink I knew that [Duncan]supported theUnion about one or two weeksbeforethe election."Although claiming she told her superiors in companymeetings that Duncan was"a question mark"as far as theUnion was concerned,Kraemer(Duncan's supervisor)admitted questioning Duncan on January 28 as to "wherethe [union]meetings were beingheld"(suprafn. 3).Merrill(another supervisor) testified that, in mid-January compa-ny meetings,Duncan wasbrandedas "oneof them [unionadherents]."She also admitted learning inJanuary thatDuncan had asked one employee(Gloria Gomez)to sign aunion card.b.According to Company President Fried, Duncan wasterminated on March 1 because she "didn't come backfrom her leave when she was supposed to. She didn'tcommunicate with us."It is not claimed that she wasotherwise"an absentee problem" in a plant where,according to ProductionManager Howell,excessiveabsenteeism was "one of [the] biggestproblems." Thesalient facts leading to Duncan's termination follow:On January 30, Duncan asked Production ManagerHowell for "sick leave,"explaining that she had to go tothe hospital for a checkup. When Howell asked how longshe would be gone, Duncan said she "didn't know," butassured himthat she wouldreturn"as soon aspossible."Howell later handed Duncan the following slip ormemorandum dated January 30, entitled "Sick Leave"(G.C. Exh. 13):The above employee [Duncan] is granted a leave ofabsence due to illness. Her last day will [sic] FridayFebr.1and will likely be out at least until February 11.If any further extension needed please advise by phone.We would appreciate knowing at least 2-3 days beforeyour return to work. A doctor release must beaccompanied when you return.Duncan's last workday before going on leave was Friday,February 1; her leave started Monday, February 4.Duncan entered the hospitalon February 4. Testifyingwith the aid of medical(including hospital)reports, herphysician,Dr.Kaufman, averred that Duncan was givenvarious tests on stomach and bowel, gallbladder, andkidneys; that "a few biopsies"were taken; that onFebruary 11, she had a D & C (dilatation and curettage);and that he released her from the hospitalon February 13,with instructions to take medications for inflammation ofthe stomach,esophagus,and duodenum and also for1+Winston fixed the date of his visit as February 10 and denieddiscussingthe subject of Duncan's return to work. It is unnecessary toresolvethis conflict (Seeinfra, fn.15).hypertension, and not to return to work until he saw heragainin 2 or 3 weeks.Duncan testified credibly that on February 12, PlantManager Winston visited her at the hospital, where he toldher that he was glad she was recuperating and that shelooked well enough to return to work, where she wasneeded. Duncan said that she "really didn't know when[she]releasefrom the hospital on the next day (February 13),Duncan received a phone call from the office girl to remindher that her healthinsurancepayment was due. Thefollowing Monday (February 18), Duncan telephoned Dr.Kaufman and was given an appointment to see him for acheckup on March 5.There is a conflict in testimony as to the number anddates of contact between Duncan and company officialsbetween the time Duncan was discharged from the hospital(February 13) and the date she admittedly visited the planton February 26. Supervisor Kraemer testified that shetelephoned Duncan on February 13; that in response toher inquiry as to when she was coming back to work,Duncan said she did not know; and that when she askedDuncan to get a doctor's statement as to when she mightreturn,Duncan said she would do that. According toProductionManager Howell on Friday of the same week(February 15) he, too, telephoned Duncan and in responseto his inquiry as to when she would be returning, Duncansaid she "still hadn't seen her doctor" and promised toobtain a statement from him on the same day or Monday.Kraemer also testified-as also did Winston-that theyseparately saw Duncan in the plant on February 21 andthat, in response to their inquiry whether she had herdoctor's note,Duncan replied that she was seeing herdoctor that afternoon to get one. Duncan denied havingthese contactswith company officials, including theFebruary 21 plant visit,assertingthat her only contactaround this period was a telephone call on Friday,February 22 in which she talked successively to Kraemer,Merrill, and Winston and a second call on the same day toHowell. According to Duncan, the three participants in thefirst call "kidded" her and inquired about her health; shetold Kraemer in that conversation,as wellas Howell in thesubsequent one, that she did not know when she wouldreturn to work, but had an appointment to see her doctorand would return when released.15It isundisputed that Duncan went to the plant onTuesday, February 26, to pick up her paycheck. Howell,who spotted her, told her to come to the office, and thereasked if she had a doctor's note. Duncan replied that shecould not get one until March 5 when she will see herphysician. Howell said "we've got to have it. We've got toknow when you're coming back." The next day whenDuncan went to the plant to vote in the Board election,Howell again asked for her doctor's statement, adding thatthis was his "final warning" and if she did not submit oneby Friday (March 1) she would be considered "as a quit";Duncan said she "would do the best [she] can to get somekind of a statement in there by Friday." In late afternoon,15 In viewof the basis of the decisionherein (i.e., that the discharge ofDuncan was pretextuous) it is unnecessary to resolve the conflictingevidence summarized in this paragraph. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowell wrote up and mailed a warning slip to Duncan,stating that her "leave of absence for sickness was onlygranted untilFebr.11" and repeating the admonition toher that,unless a note was produced by March 1, she "willbe considered terminated." Duncan received the warningnoticeon February 28.16In the meantime,on February 27, following Howell'sverbal warning to Duncan, the latter went to the office ofDr. Schwartz, the female specialist who performed the D &C and told the office girl that she needed"some kind ofstatement" for her employer. Unable toget one becausethe doctor was out,she telephoned her personal physician,Dr. Kaufman,and asked him for the statement-explain-ing that she had promised to submit one to Respondent.Dr.Kaufman responded that he could not give her astatement until he saw her in his office,i.e.,her appoint-ment date, March 5.17On March 1,Howell mailed Duncan a terminationnotice.18The notice reviewed Respondent's alleged priorrequests toDuncan to secure a doctor's statement tosupport a leave extension-concluding with the statementthat "In accordance with the employee manual . . . afailure to return [to work] or obtain an extension from aleave is considered as a quit." 19On March 5, Duncan saw her physician (Dr. Kaufman)as scheduled and obtained a release certifying that shecould return to work on March 11. On March 8, sheobtained a more detailed statement describing the condi-tions treated and reiterating that she could return to workonMarch 11. On the same date(March 8),Duncanpresented both papers to CompanyPresidentFried, whorefused to accept them as "too late." Fried then(also onMarch 8) telephoned Dr. Kaufman and asked in a "ratherbelligerent" tone why he "didn't notify the Company that[Duncan] had been sick and would be off work this long."Dr. Kaufman replied that "If they [the Company] werethat interested in the patient. . . they couldhave calledearlier."2.ConclusionsThe question whether Respondent discriminatorilyterminatedDuncan because of her union activities (asurged by General Counsel) or because she failed to furnishitwith a medical report supporting her need for extendedleave(as Respondent contends)presentsonly aquestion offact. The Board and courts have repeatedly observed thatmotive for an employer's action in cases of this type isusually determinable only by circumstantial evidence sincedirect evidence of a purpose to discriminate is rarelyobtainable.Corrie Corporation of Charleston v. N.L.R.B.,16The findings in the above paragraph are based on the testimony ofDuncan and Howell-to the extent credited.17Based on Duncan's credited testimony,in part,corroborated by Dr.Kaufman.18Although dated February 28, Howell testified that he wrote it up closeto 4 p.m. on March 1, asserting that the February 28 date was a mistake.Duncan testified that on the same date(March t,presumably before thenotice was mailed)she telephoned Howell to tell him that she could notsupply him with the doctor's statement until she saw her physician onMarch 5;Howell denied receiving such call.It is unnecessary to resolve thiscredibility conflict(see supra,fn. 15).19The employee manual,first distributed to employees on January 11,375 F.2d 149, 152-153 (C.A. 4, 1967), and cases cited. "Itwould indeed be the unusual case in which the linkbetween the discharge and the union activity could besupplied exclusively by direct evidence."N.L.R.B. v.Melrose Processing Co.,351 F.2d 693, 698 (C.A. 8, 1965).Moreover,"the rule is well established that although amplevalid grounds may exist for the discharge of an employee,that discharge will violate Section 8(aX3) if it was in factmotivated, even partially, by the employee's union activity[citing cases].Thus,where there are legitimate reasons forthe discharge of an employee,the question is whether thosewere in fact the only grounds for the dismissal,or whethertheywere'put forthas a mere pretextto justify animpermissibledischarge.'"N.LR.B. v. Pembeck OilCorporation,404 F.2d 105, 109-110 (C.A. 2, 1968).See alsoN.L.R.B. v. Symons Manufacturing Co.,328 F.2d 835, 837(C.A. 7, 1964).Based on the entire record,but particularly in view of theconsiderations set forth below, I find that the creditedevidence and reasonable inferences to be drawn therefromestablish that theMarch 1 discharge of Duncan wasmotivated in substantial and controlling part by Respond-ent's opposition to her known or suspected union member-ship and sympathies.a.Respondent admittedly opposed organization of itsplant, stressing in its literature to employees the futility ofunion representation and the detrimentsthey couldsuffer-financial and otherwise-in the event of unioniza-tion.In addition to legitimate expressions of opinion, itunlawfully threatened employees with discharge in theevent theyexercisedtheir statutory right to strike-atraditionaleconomicweapon to strengthen legitimatebargaining objectives.20And a supervisor of the bulk of itsemployees (Kraemerof thesewing department) repeatedlywarned that unionization would result in a shutdown of theplant and loss of jobs. Such displays of union hostility "areproper and highly significant factors for Board evaluationin determining motive."N.LR.B.v.Dan RiverMills, 274F. 2d 381, 384 (C.A. 5, 1960).b.Duncan was the driving force behind the unionmovement.She conceived and initiated it, signed up thegreatbulk of employees,and was the link betweenemployees and Union Representative Boehm.While theactive role of an employee in a union drive,as well as anemployer's opposition to the drive,is not in itself sufficientto establish a discriminatory discharge or refusal to hire,"[s]till,where the [action]in question involves the 'key'employee inan organizationaldrive, it may supply shapeand substance to otherwise equivocal circumstances."N. L.R.B. v. Davidson Rubber Co.,305 F.2d 166, 169 (C.A.1, 1962).describes two types of leaves:(a) "excused absences"of less than 10working days approved by a supervisor;and (b) other"leaves of absence"for over 10 days for illness or other reasons which must similarly beapproved-in case of illness the request to be accompanied by a physician'sstatement verifying the need for leave and the approximate time off needed.According to the manual,violations justifying "immediate discharge"include: "Failure to return to work within one day after the expiration of ascheduled. . .leave of absence unless a Justifiable excuse is communicatedto the company by the end of the day on which [the employee is ] scheduledto return."20 See,e.g.,N.LR.B. v. Erie Resistor Corp.,373 U.S. 221, 233-234, 235(1963);Allis-ChalmersMfg. Co. v. N LR.B.,388 U.S. 175, 181(1967). BLUE STAR KNITTING, INC.c.There is ample indication of Respondent's awarenessof Duncan's union sympathies and role prior to its decisionto terminate Duncan.Managerial officials admitted thatthey "thought"or believed her to be a union proponent inJanuary.She was questioned by her supervisor(Kraemer)on January 28 as to her union attitude and warned in thesame incident that Company President Fried "could goSouth"if the Union got in.Fried himself admitted seeing aleaflet onFebruary 26or 27 identifying her as an employeeunion organizer.There was"considerablymore than acoincidental connection"(N.LR.B.v.CondenserCorpora-tionof America,128 F.2d67, 75 (C.A. 3)) between Fried'sdiscovery and first-hand knowledge of Duncan's unionrole and Respondent's threat to discharge her on or aboutthe same day(February 27)and effectuation of the threat 2or 3 days later(March 1).d.Duncan was an admittedly satisfactory employee.She had been considered for promotion to a floorladyposition.Prior to the incident here involved her attendancerecordwas likewise satisfactory-a factor not to beoverlooked in a plant where excessive absenteeism was"one of [the]biggest problems."There is no evidence thatshe was ever reprimanded previously-for any reason.e.Finally,the inadequacy of Respondent's explana-tions for the discharge fortifies the inference warrantedfrom the above-stated circumstances that the dischargewas discriminatorily motivated.Respondent contends (br.pp. 35-36,47) that,although Production Manager Howellon January 30 wrote up for Duncan a "Sick Leave" slip,she was given only an "excused absence"authorization forless than 10 working days; that this is evident from its leaveclassifications,as stated in its manual(supra,fn.19) underwhich a "request for an illness leave must be accompaniedby a physician's statementverifyingthe need for a leaveand the approximate time off required";21 that "whatstarted out . . . as an `excused absence'. . .turned out,after the fact[i.e.,Duncan's hospital tests],to be an `illnessleave' . . .for which Duncan was required to furnish" theusual physician statement;and that, having failed tocomply with its repeated requests for such statementbetweenFebruary 13 and 27, it was Respondent'sprerogative to discharge her in accordance with itsestablished rules.To begin with, Respondent itself concedes(br. pp. 36-37), and the documentary evidence establishes,that it hasnot with regularity required nor obtained from sick leaveapplicants a physician's statement citing the need andestimated period required for the leavein advanceof takingsick leave(see e.g.,G.C. Exhs.14(e), 14(g),14(j), and 14(o);and tr.p. 313). Nor has it consistently insisted on a doctor'sstatement to extend sick leave from employees already onleave.Be that as it may, it is plain that Duncan literallyfollowed and complied with the instructions ProductionManager Howell had given her when he granted her the21Accordingto Respondent,although the manual wasnot distributed toemployeesuntil January 11, 1974, these classifications were in effect longbefore.22 Indeed,Howell recognized that she was onsick leave (not merely"excused absence")as lateas February 27 when he wrote in hiswarningnoticetoDuncan: "Your leave of absence for sickness was only granteduntil Febr. I I."23Respondent'sobservation(br. p. 47) that while `claiming to be too319leave on January 30. Howell's memorandum to Duncan isentitled "Sick Leave" and expressly grants her "a leave ofabsence dueto illness."22 Becauseof the uncertainty of thenature ofthe illness, it notes that she would be out "at leastuntil February 11"; it directs her to contact Respondent if"any further extension [is] needed" (nothing is said aboutproducing a doctor's statement justifying an extension); itrequests her to notify Respondent "at least 2-3 days"before returning to work; and it instructs her to bring a"doctor release" on her return. Plant Manager Winstonadmittedly knew that Duncan was still in the hospital onFebruary 10, when, according to Winston(supra,fn. 14), hevisited her there. (Duncan fixed the date as February 12.)IfRespondent'switnessesare to be credited, Duncaninformed at least three company officials (Kraemer,Howell, and Winston) on at least three occasions betweenFebruary 13 and 21 that she was still incapacitated andunder her physician's care. She admittedly saw Howell inthe plant on February 26 and 27.23 By that time she had anappointment to see her doctor on March 5 and so informedHowell.Because ofthe latter's insistenceon a physician'sstatementDuncan contacted her doctor, but was unable toget a note until her March 5 physical examination. Whenshe attempted to presentthe statementtoCompanyPresident Fried on March 8-within "2-3 days" before herexpected return (March 11) and within the time specifiedin the January 30 "Sick Leave" memorandum-Friedrefused to accept it, Respondent already having fired heron March 1. Fried did not rescind the termination noticeeven after taking pains to personally check the situationwith Duncan's physician (Dr. Kaufman).For all of the foregoingreasons, I am persuaded that thereason advanced by Respondent for Duncan's discharge ispretextuous. No reason appears and no motiveis suggestedwhy Duncan would have refused to comply with Respond-ent's requeststo produce a medical certificate to corrobo-rate inability to return to work had she been able to do so.The fact that Respondent in the past had been "lenient"with other employees in foregoing this "requirement" andthatDuncan literally complied with the only instructiongiven her in the sick leave slip-that she submit a "doctorrelease" whenshe "returns" to work-taken together withall other factors alluded to (Respondent's opposition to theUnion, its threats to close the plant if the Union came in,Duncan's dominantrole inbringing in and establishing theUnion, Respondent's awarenessof her Union sympathies,and Duncan's past satisfactory performance and attend-ance) justify the inference that Respondent would not haveterminatedher "but for [her] role as prime mover for theunion at theCompany." Cf.N.LR.B. v. Ri-Dell Tool Mfg.Company, Inc.,486 F.2d 1406 (C.A. 7, 1973). See alsoSelf-RelianceUkranian American Cooperative Association, Inc.d/b/a Certified Foods v. N.LR.B.,461 F.2d 33, 38 (C.A. 7,1972); and alsoSweeney & Company Inc. v. N.L.R.B., 437sick to work"Duncan was well enough"to make appearances at the plant"seems to equate a convalescent's ability to make brief social visits (in onecase she showed up to vote in the Board election) withabilityto operate asewing machine full time day after day.Duncan's doctor's description of herimpairments, the procedures Duncan underwent,and the medication andtreatment she was under after leaving the hospital bespeak an individualunder close medical treatment for substantial medical problems preclusiveof her usual active factory work. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDF.2d 1127, 1133 (C.A. 5 1971). Accordinglythe dischargewas violative of Section 8(aX3) and(1) of the Act.F.Alleged"Constructive"Dischargeof Dixon1.IntroductionGeneral Counsel contends (br. p. 16) that, after herDecember 19 layoff(supra,sec.D), Dixon was "singledout" for reprimands, warning notices, and other harass-ment because of her union and protected activities, therebyforcing her to quit on May 14. As will be recalled, theDecember 19 layoff of Dixon and another employee(Griffin) has been found to be unlawful because it wasprompted by the two employees' protected concertedactivity in protesting a grievance and not because of theirunion membership or activity(supra,sec.D,2). Respondenton December 19 was not aware of Dixon's (and Griffin's)union sympathies(supra,fn. 13).For reasons to be stated, I find and conclude that thecredited evidence and the reasonable inferences to bedrawn therefrom do not support the complaint allegationthatDixon was "constructively discharged" unlawfully. Ifind that she walked off and quit her job voluntarily onMay 14.2.Theevidencea.As already noted, Dixon was a bagger in the packingdepartment, working since hired (on September 24) underthe direct supervision of Merrill. She signed a union cardon November 20, attended several union meetings, andwore a union button before the February 27 election.24That Respondent was aware, or at least suspected, thatDixon was a union sympathizer is evidenced by CompanyPresident Fried's request to Dixon to give him a button forhis children(suprasec.C, 1, par. g) and by SupervisorMerrill's admission that she "thought" Dixon was one ofthe two prounion employees (the other being Campbell) inher department in mid-January.b.General Counsel relies on evidence-some general andsomespecific-to support his position that Dixon had beenbadgered into quitting her job. In essence, he attempts toshow (primarily through the testimony of Dixon) thatDixon was "forced to work on a new bagging machinewhich was not functional" (G.C. br. p. 16); that Dixon hadbeen "reprimanded on a continuous basis" about her"attitude or her complaining about her piece rate" (G.C.br. p. 17); and that she had been harassedabout latenesses24General Counsel through a series of leading and suggestive questionssought to elicit testimonyfromDixon that she was an activist and signed upmany employees.Her testimony on this point,as on others in thisproceeding,is exaggerated and unworthy of belief.When first asked howmany employees she had asked to sign cards,she answered, "I'm not sure,but I think four or five."Asked when she signed them up she answered,"Well, the 20th [of November]."Then,in response to leading questions sheclaimed that she had solicited employees in December,January, and inFebruary up to the election.She could not, however, name a singleemployee whom she allegedly asked to sign;and even as to the number ofand absences, although excusable and not Dixon's fault(G.C. br. pp. 17-19). Dixon in typical hyperbolic manner(supra,fn. 24) testified that all of Respondent's officialswho have had contact with her-Fried, Howell, Merrill,and Gombert (salesmanager)-had "talked or yelled" ather "just about every day."(1)As to the bagging machine, to which Dixon wasassignedwhen first installed in mid-January, CompanyPresident Fried admitted that Respondent had been havingconsiderable "trouble," but he indicated that the "prob-lem" was no more unusual than "you have with any newmachine." Fried and a mechanic spent "a good deal oftime" making it functional. It is clear, however, as Dixonadmitted, that she was put on "day rate," or a flat hourlywage, whenever the machine was nonoperational. Friedtestified credibly that, in response to a Dixon complaintabout the machine in January, he tried to instill in her apositive attitude-telling her to give the new machine "afair trial" and assuring her that Respondent "didn't expecther to lose anything [financially] because of it." 25(2)As to alleged harassment about attendance and"attitude," Dixon testified that, when she returned to workon March 22 after a 4-day absence due to illness (March18-21),ProductionManager Howell told her that he"didn't like [her] attitude" because she failed to "call in""like you were supposed to." Dixon reminded Howell thatshe had called in and was assured that it would beunnecessary to call in every day, aslong as shebrought adoctor's statementwhen she returned to work, which shedid.Howell could not recall the specific incident, butindicated that he "probably" did talk to her once aboutcalling in absences and about excessive absenteeism. Icredit Dixon's version of this incident.(3)Dixon cited a later (April 18) incident when SalesManager Gombert allegedly told her that he was "sick andtired of [her] being absent,and lateness,and going homeearly." According to Dixon, Gombert also said that he was"sick and tired of [Dixon's ]messingup the customers'merchandise . . .gettingthewrong merchandise," butDixon denied she was at fault. Gombert handed her awritten reprimand, stating that she had been absent "over21% of the work days since January 1"; that she had comein late andleft early; that the quality of her work had beenbelow standard; and that if "this problem continues," itwill be cause for dismissal. Gombert testified that he issuedthiswarning(also signedby Packing Department Supervi-sorMerrill) because Dixon had on many prioroccasionsplaced garments in the wrongbag-failingto match ticketand bag; that he had attempted to correct her throughconstructive criticism; thatDixon consistently deniedfault; that, on top of pastabsenteeism,she was again offwork on theprecedingday; and that he finally decided togive her awritten warning "basically" for absenteeism andunion meetings attended she was hesitant and vague.I have already notedmy reservations concerning Dixon's reliability as a witness(supra,fns. 6 and11). I do not believe her self-serving testimony that she had signed up otheremployees, or even asked others to sign cards-not a single one identified.Si I do not credit Dixon's testimony that Fried in this Januaryconversation told her "you just don't want to work,that's [i.e., the machineproblem 1 all in your mind."As between Dixon and Fried,I prefer to rely(and usually rely) on the testimony of Fried-on the basisof both quality ofcontent as well as comparative demeanor. BLUE STAR KNITTING, INC.321poor quality of work. Gombert impressed me as anessentially honest witness whose accountof theinterviewhad an authentic ring of truth.Icredit his testimony.26(4)Dixon testified that on Monday, May 6, she "got[her]hand burned on the bagging machine"and gotpermission from her supervisor(Merrill)to go home. Shetook off the next 2 days and returned to work on May 9.On May 14, she was called into Howell's office, where,according to Dixon, Howell said he was "sick and tired" ofher absences and "attitude"and that if she was continuingto "have this problem of being absent" he thought sheought to "quit." Howell handed her the following "writtenwarning" (G.C. Exh. 20-b):You were absent on 4 different occasions in April, 4days in March and 7 days in February which makes anaverage absenceof 1-1/4 daysper week.Because of themany difference [sic] occasion and prolonged occu-rences over three months,we must warnyou thatfurther excessive absenteeism may result in discharge.In any event, further occurence must be accompaniedby doctorsexcuse.Dixon responded that she had brought doctor's statementsto cover her absences.Howell testified that prior to giving Dixon the warninghe discussed her absentee problem,including Gombert'spreviousApril 18 warning and her absence on thepreceding day (May 13); 27 and stated that he wantedDixon "to try to correct this attendance problem." WhenDixon said"it'snot my fault"and "can't help it,"Howellsaid that he "realize[d] it may not be [her] fault. . .we stillhave got to run a business.We've got other people thatdepend upon-we had a jam up at the bagging machine.There's unhappy girls that have to go fill in for you."According to Howell, Dixon then asked, "what do youwant me to do, quit?"Howell replied "no."Dixon testified that after leaving Howell's office-Iwent upstairsby my work station,baggingmachine.I startedto work. And, I just got upset. And, Ijust felt that I had had it. I couldn't take any more ofthat.And, I went downstairs to Mr.Don Howell'soffice on the second floor,and I opened the door, and Isaid,I told Mr. Howell that I had had it, and I wasquitting.And, I punched my card and left.Howell testified that he was"amazed"when Dixon "stuckher head in the door" to say she had "quit."seDixon's attendance record (Reap. Exh. 8) supports Gombert'stestimony as to her absences and tardiness, but it is clear from othercredited evidence that most, if not all, of Dixon's absences were due toillness supported by a physician's statement.Dixon had three absences inApril prior to the April 18 incident (one on April 17, as Gombert testified),four inMarch (also two latenesses), seven in February (also threelateneases),and two in January (also five latenesses). Dixon testified thatshe had to take days off in February because of a car accident, had called into notify Merrill and Howell, and turned in a doctor's statement when shereturned.27Although stating that she "didn't think" she was absent on May 13,Dixon also testified, "I don't remember whether I was there that day."ss Inresolving credibility 'in favor of Howell and other companywitnesses here or elsewhere, I need not (and do not) rely on the supportingI credit Howell's account of the May 14 interview to theextent it conflicts with that of Dixon.283.ConclusionsAn employer "constructively" discharges an employee inviolation of the Act where, for discriminatory reasons, hemakesthe employee's conditions of work so intolerable orundesirable that he is thereby forced to quit his job. SeeRitchieManufacturingCo.,147NLRB 1257, 1268-69(1964);The Cross Co.,143NLRB 1005, 1007 (1963);Leggett's Department Store of Princeton,West Virginia, Inc.,137NLRB 403, 416 (1962). In eachcase,"the pivotalfactor is motive."N.L.R.B. v. Lipman Brothers, Inc.,355 F.2d 15, 20 (C.A. 1, 1966). To begin with, the record does notestablisha union-connectedmotive for Respondent'sridding itself of Dixon. Unlike Duncan-the initiator andguiding spirit of the Union drive-Dixon's union activitieswere indistinguishable from many others in the plant wholikeDixon signed cards, wore buttons, and attendedmeetings.Iam not persuaded by General Counsel'sargument (br. p. 16) that she "was singled out" fordiscriminatory and harsh treatment because of her "unionand protected activities."Moreover, many of the complaints against Dixon werenot without foundation. The quality of her work, asCompany Official Gombert credibly testified, was notalways up to par. And her attendance (absences andtardiness)-a major bone of contention-was less thandesirable from Respondent's point of view. To be sure, asDixon claimed and Production Manager Howell himselfrecognized (in his May 14 interview with Dixon), theabsences were not willful-perhaps all due to illness and"excused" (i.e., after advance notification). However, asHowell testified,absenteeism,for whatever reason, createssevere problems in scheduling and production, particularlyin Dixon's packing department where the entire operationisdependent on a few people. The record shows thatRespondent has taken correctivemeasuresto meet absen-teeism-a common phenomenon in the plant. The employ-ee manual' makesexcessive absences and latenesses (threeor more a month) a dischargeable offense if repeated twice;no distinction is made between "excused" and unexcusedabsences.An office girl prepares periodic reports ofoffenders for review by management. And documentaryevidence shows that habitual absentees had been issuedwarning notices, long before advent of the Union. It wasprecisely this type of notice that preceded Dixon's decisionto "quit."testimony of Supervisor Merrill. Merrill impressed mess an individual whoas a loyal member of the managerialhierarchyfelt impelled to go far toconform her testimony to what she regarded as the best interest of herEmployer.Record dataoffered byGeneral Counsel at the hearing(tr.pp.506-508), ruling on admission of which was reserved at the hearing, ishereby received in evidence(seeCrownCorrugated Container, Inc.,123NLRB 318, 319-320 (1959);Winston Rose andMary Louise Rose, apartnershipd/b/a Ideal Donut Shop,148 NLRB 236, fn. 1 (1964)) but notrelied upon on the issue of Mernll'scredibility.In the two or three instanceswhere I have resolved conflicting testimony on minor aspects of this case inMernll's favor (fns.. 7 and 13),her testimony was eithercorroborated byother credible evidence,or the opposing testimony was inherentlyimprobable and unbelievable. 322DECISIONSOF NATIONALLABOR RELATIONS BOARDThis is not to say that the record is entirely devoid ofevidence justifying an inference that Respondent was harshand unreasonable vis-a-vis Dixon. Thus, Dixon may havehad just cause to complain at being kept for months on abaggingmachine subject to continual breakdown. Al-though on "day time" pay during breakdown periods,Dixon's earningsmight have been affected adversely-although this appears to be speculative.Be that as it may,the right of an employer to manage his business includesthe right to assign and distribute work among hisworkmen. The protection afforded an employee by the Actdoes not include the right to prescribe his own workassignment."It is only ifan onerous assignment is madefor the purpose of encouraging or discouraging member-ship in a labor organization,that such action runs afoul ofSection 8(a)(3) of the Act."Sears Roebuck and Co.,110NLRB 1162, 1175 (1954).Iconclude that the preponderance of the credibleevidence fails to support the complaint allegation thatRespondent constructively dischargedWyona Dixon inorder to discourage unionactivity,in violation of Section8(aX3) and (1) of the Act.CONCLUSIONS OF LAW1.By coercivelyquestioning employees concerningtheir union sympathies,by threatening them with reprisalsif the plant were unionized,and by conveying to them theimpression of surveillance of union activities, Respondenthas interfered with, restrained, and coerced employees inthe exerciseof rightsguaranteed in Section7 of the Act, inviolation of Section8(aXl) of the Act.2.By reprimanding and issuinga 3-day disciplinarylayoff noticeon December19, 1974, to employees Griffinand Dixon because they had engaged in a protectedconcertedWalkout,Respondent has interfered with, re-strained,and coerced its employees in the exerciseof rightsguaranteed in Section7, thereby violatingSection 8(aXl),of the Act.3.By discharging employee Duncan on March 1, 1974,and thereafter failing or refusing to reinstate her, in orderto discourage union activities,Respondent has discriminat-ed in regard to hire and tenureof heremployment, inviolation of Section 8(aX3) and(I) of the Act.4.The aforesaid unfair labor practices and each ofthem affect commerce within the meaning of Section 2(6)and (7) of the Act.5.Ithas not been established that Respondent hasviolated Section8(aX3) and (1) of the Actby "construct-ively"discharging employee Dixon on May14, 1974; norSection 8(aX 1) of the Actby requesting employees to giveunion buttons to supervisors.THE REMEDYHaving foundthat Respondent has engaged in certainunfairlabor practices,itwill be recommended that it ceaseand desisttherefromand take certainaffirmative actiondesigned to effectuate the policiesof the Act.The affirmative relief will include the customary provi-sion that Respondent offer to the discriminatorily dis-charged employee (Mary Duncan) immediate and fullreinstatement to her former job or, if that job no longerexists,toa substantially equivalent position,withoutprejudice to her seniority and other rights and privileges,and to make her whole for any loss of earnings she mayhave suffered by reason thereof, by payment to her of asum of money equal to that which she normally wouldhave earned as wages from the date of her unlawfuldischarge (March 1, 1974) to the date of Respondent's offerto reinstate her, together with interest thereon,less netearningsif any during such period, backpay and interest tobe computed in the manner prescribed inF.W. WoolworthCompany,90 NLRB 289 (1950), andIsisPlumbing &Heating Co.,138 NLRB 716 (1962).The employees unlawfully given a 3-day layoff (JackieGriffin and Wyona Dixon) shall similarly be made wholefor anyloss of earningsthey may have suffered by reasonthereof.Respondent shall also expunge from its records allreference to such layoffs.In view of the nature of the unfair labor practicesRespondent has engaged in, Respondent shall be requiredto cease and desist from infringing in any manner uponrights guaranteed employees by Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section10(c) of theAct, I herebyissue the following:ORDER 29Blue Star Knitting,Inc., its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Coercively questioning employees concerning theirsympathies and activitiesfor any labororganization;threatening them with reprisals(including plant closure) ifthe plant is organized;conveying to them the impression ofsurveillance of union activity;or in any other mannerinterfering with, restraining,or coercing employees in theexercise of their rights under Section7 of the Act.(b) Interfering with, restraining,or coercing employeesby reprimanding,laying off, or otherwise discipliningemployees for engaging in lawful concerted activities,including lawful walkouts,for the purpose of mutual aid orprotection.(c)Discouraging membership and activities in any labororganization(including United TextileWorkers of Ameri-ca, Local No.667, AFL-CIO),by discriminating in regardto the hire and tenure of employment of Respondent'semployees,or bydiscriminatingin any othermanner inregard to any term or condition of their employment, inorder to discourage or interfere with membership oractivities therein.2.Take the following affirmative action deemed neces-sary to effectuate the policiesof the Act.(a) Offer Mary Duncan immediate and full reinstatementto her job or, if that job no longer exists,to a substantiallyequivalent position,without prejudice to her seniority or29 In the event no exceptionsare filed as provided by Sec. 102.46 of theprovided inSec. 102.48 of the Rules and Regulations,be adopted by theRules and Regulationsof the National LaborRelations Board,the findings,Board and become its findings, conclusions,and Order, and all objectionsconclusions,recommendations,and recommendedOrder hereinshall, astheretoshall be deemedwaived forall purposes. BLUE STAR KNITTING, INC.other rights and privileges, and make her whole for anylossof pay she may have suffered as a result of herdischarge in the manner set forth in the section of thisdecision entitled"The Remedy."(b) Similarlymake whole Jackie Griffin and WyonaDixonfor any loss of pay they may have suffered as aresult of the 3-day disciplinary layoff given them; andexpunge from its records all reference to such layoff.(c)Preserve and, upon request, make available to theBoard or its agents, for examinationand copying, allpayroll records,social security payment records,timecards,personnel records and reports,and all other recordsnecessary to analyze the amountof backpaydue and theextent of its compliance under the terms of this Order.(d) Post at its plant in Milwaukee,Wisconsin,copies ofthe attached Notice marked "Appendix." 30 Copies of saidnotice,on forms providedby theRegional Director forRegion 30, after being duly signed by Respondent'srepresent4tive,shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedaysthereafter,in conspicuous places, includ-ing all places where notices to employees are customarilyposted.Reasonable steps shallbe taken byRespondent toinsure that said notices are not altered,defaced, or coveredby any othermaterial.(e)Notify saidRegional Director, in writing,within 20days from the date of this Order,what steps Respondenthas takento complyherewith.IT IS FURTHER ORDERED that the complaint be dismissedin all other respects.30 In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in thenotice reading "Posted byOrder of the National LaborRelations Board" shallread "Posted pursuantto a Judgmentof the UnitedStates Courtof Appeals Enforcing an Order ofthe National LaborRelations Board."APPENDIX323NOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing before an Administrative Law Judge, atwhich all sides had the chance to give evidence, it has beendecided that we have violated the National LaborRelationsAct, and we have been ordered to post thisnotice.The National LaborRelationsAct gives you, asemployees,certain rights, including the right to self-organization and to engage in other concerted activities(including lawful walkouts) for the purpose of mutualaid or protection. Accordingly, we give you theseassurances:WE WILL NOT coercively question you concerningyour union sympathies and activities; nor threaten youwith reprisals (including plant closure) if the plant isunionized; llor convey to you the impression ofsurveillanceof yourunion activities.WE WILL NOT interfere with, restrain, or coerce youby reprimanding, laying off, or otherwise discipliningyou, or in any other mannef discriminate against youfor engaging in concerted activities (including lawfulwalkouts) for purposes of mutual aid or protection.WE WILL NOT fire or take any reprisal against any ofyou because you have joined or supported, support, orwillsupport a labor organization of your choice,includingUnited TextileWorkers of America, LocalNo. 667, AFL-CIO. 324DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL offer Mary Duncanimmediateand fullreinstatement to her formerjob or, if that job no longerexists,to a substantially equivalentjob,with fullseniorityand all other rights and privileges since shewas found to have been dischargedby us in violation ofthe NationalLabor Relations Act.WE WILL make up all pay lost by Mary Duncan withinterest.WE WILL alsomake up all paylost by Jackie Griffinand WyonaDixon since we havebeen found to haveviolated theAct bygiving thema 3-day disciplinarylayoff for engaging in a protected concertedwalkout;and we shall expungefromour records all reference tothose layoffs.BLUESTAR KNITTING, INC.